DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims group III in the reply filed on 1/26/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 43-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim elements “flat porous support having a porosity greater than 20% (50%, etc.) when compressed with a force of 2.45 x 10-5 kN/cm2” is indefinite. While flat porous supports with high porosity are well-known in the art for this purpose (see the art rejection), the requirement of ‘when compressed’ is unclear. Applicant provides no details of what this support material is, or what ‘when compressed’ mean, or the porosity requirement is conditional, as in only when compressed.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

Claims 43-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a porous support material, does not reasonably provide enablement for porosity when compressed to the recited pressure is not enabling because it is unclear what material is used and what is the significance of this specific pressure-compression.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Without details of the material or the significance of the compression requirement, it would be impossible to one of ordinary skill to make and use this invention without undue experimentation.
	For the purpose of examination, this pressure-compression-porosity requirement is considered as the minimum strength required for the porous support.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 53-59 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) categorizing and then selecting ceramic membranes for assembly. This judicial exception is not integrated into a practical application because the process is arbitrary, 
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot 
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43-62 are rejected under 35 U.S.C. 103 as being unpatentable over Berkey et al (US 2009/0041635) in view of WO 2005/087690 (Heamon), with further evidence from Jons (US 2011/0091094) and Grant et al (US 2011/0067485)
Claims are generally directed to a method of making ceramic membrane by extruding ceramic bodies having channels therein, drying on flat porous support, wherein the support has porosity >20% when compressed with the recited force.
As pointed out in the 112(b) rejection, the porosity-compression-force requirement of the support is unclear but is believed to be some measure of its strength. After all, it’s just a support, or shelf, used in the drying process.

    PNG
    media_image1.png
    840
    866
    media_image1.png
    Greyscale

Berkey teaches flat ([0047]: flat or shaped end faces) ceramic membranes (2) stacked in a housing to form a membrane cartridge. It has rows of channels (7) as claimed – see the annotated figure copied herein. Extruding wet (containing water) green body, dried and fired in a kiln to form ceramic membrane – [0004]. The ceramic membrane are potted or joined together as claimed.

Of these, the moisture content in the ceramic membrane in Berkey must be inherently zero, because it is fired at 10000 C – se the examples. 
The “support” as understood, is the shelf used in the kiln, which is commonly known to be porous, and capable of withstanding the weight of the ceramic body to be dried and sintered (It is observed that the compression force defined is miniscule.) For evidence, see the WIPO reference to Heamon, which teaches that the kiln furniture is made of porous sintered ceramic with porosity as defined in [0027] as between 20-90%. When porosity is >90%, it may lack sufficient strength. Once again, for want of better information, the examiner submits that the force-porosity relationship is only for the strength requirement to carry the weight of the green body on the support (shelf) at the conditions of drying/sintering. The support being flat – shelf 14 is flat.
Claim 53: The selection of the membranes based on certain performance test would have been obvious to one of ordinary skill – quality check to remove defective units, and is not patentable. Regarding the pressure-decay test in claim 54, this test is well-known integrity test under ASTM D 6908-03, and is not a patentable limitation. See Jones, [0006] and [0021]. Regarding the pressure applied, i.e., 0.1 bar, the significance of this pressure would be the bubble point of the membrane, or just below it, as evidenced by Grant – see [0016] and fig. 6. While Grant measures the decay in flow rate, the same result is obtained by decay of pressure, which causes the decay in flow.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.